Citation Nr: 0511587	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  96-45 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals, fracture, right ulna with traumatic arthritis, 
major.  

2.  Entitlement to an initial rating in excess of 30 percent 
for ulnar and median neuropathy, residual of right ulna 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  Appellant is right hand dominant. 

2.  Appellant's right wrist disability is manifested by post-
traumatic degenerative changes, limitation of motion with 
associated pain and decreased grip strength requiring the use 
of a brace.

3.  Appellant's ulnar and median neuropathy is productive of 
disablement more closely approximating complete paralysis of 
the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals, fracture right ulna with traumatic 
arthritis have not been not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5211 (2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 60 percent disability 
rating, but no higher, for right ulnar and median neuropathy, 
residuals of right ulnar injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the September 2003 letter, provided to the veteran, the 
veteran was on notice of the evidence needed to substantiate 
his claims for higher evaluations.  He was informed that 
evidence that his service-connected disabilities had gotten 
worse was needed.  

In the September 2003 letter, the RO provided the veteran the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claims, and that he had 30 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issue decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Additionally, as discussed 
below, it does not appear that there is any outstanding 
evidence that has not been associated with the veteran's 
claims file.   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  
38 C.F.R. § 3.159.  He has reported what evidence was 
available, and it appears that the records to which reference 
is made have been obtained to the extent possible.  It does 
not appear that there are any other records that could or 
should be obtained as to the issues decided herein.


I.  Factual Background

The record reflects that the appellant's residual, fracture, 
right ulna with traumatic arthritis has been continuously 
rated as 30 percent disabling since March 1, 1981.  He 
sustained significant right wrist trauma in service and has 
undergone surgical revision.

In April 1995, appellant filed for increased evaluation for 
his service-connected right wrist disability.  

The veteran was accorded a VA joints examination in November 
1995.  The right elbow was able to flexed to 90 degrees and 
extend to 0 degrees.  Internal and external rotations of the 
right elbow were performed to 90 degrees.  He complained of 
pain numbness and paresthesia in his right upper extremity.  

Dorsiflexion of the right wrist was to 45 degrees and plantar 
flexion was to 40 degrees.  He frequently experienced night 
shaking, both hands.  There was dullness to sensation across 
the entire right palm.  Most pronounced on the distribution 
of the median nerve, and radial right thumb, right index 
finger, right middle finger, and radial half of the ring 
finger.  The tip of the thumb opposed to the tips of the 
remaining fingers with difficulty.  He lacked 3/4 of an inch 
with the tips of the fingers to the transverse palmer crease.  
Abduction of the fingers was performed with 2/5 strength and 
Tinel's sign was positive on the right.  The diagnosis was 
peripheral neuropathy, bilateral carpal tunnel disease, 
stenosis of the antecubital tunnel on the right with 
entrapment of the right ulnar nerve, advanced degenerative 
joint disease of multiple joints, most severe in the right 
elbow and right wrist.  Old ununited fracture of the right 
ulna and limited range of motion of the right elbow and right 
wrist.  

VA treatment records dated from February 1996 to June 1996 
show that the veteran was seen with complaints of pain and 
swelling, both wrists.  The diagnoses were degenerative joint 
disease, right wrist and carpal tunnel syndrome, right.  

The veteran was accorded a VA joints examination in October 
1996.  The fingers of the right hand to the tip of his thumb 
lacked 3/4 of an inch.  He was able to approximate the tips of 
his index, middle, ring, and small fingers lacking 3/4 of an 
inch to the transverse crease.  His grip was 5/5 and with 
abducting his fingers, the strength was estimated to be 2/5.  
There was atrophy of the intrinsic muscles of the right hand.  
The elbow was able to flexed to 90 degrees.  Supination was 
to 50 degrees and pronation was to 90 degrees.  The wrist 
revealed radial deviation to 30 degrees and ulnar deviation 
to 20 degrees.  The diagnoses were bilateral carpal tunnel 
disease; degenerative joint disease of the right elbow and 
right wrist; and old ununited fracture of the right ulna.  

The veteran was accorded a VA peripheral nerves examination 
in October 1996.  There was some wasting of the small hand 
muscles.  There were some osteoarthritic changes affecting 
the wrist.  He had limitation of right wrist flexion.  
Cranial nerves were intact.  The physical examination was 
grossly unremarkable.  The diagnoses were bilateral carpal 
tunnel syndrome; ulnar neuropathy, fusion of the right wrist, 
inability to bend the wrist; and limitation of abduction of 
the right shoulder.  

VA treatment records dated from April 1997 to June 1997 show 
the veteran was seen with complaints of pain and numbness due 
to carpal tunnel syndrome. X-rays of the right wrist taken in 
July 1997 revealed severe, degenerative joint disease, old 
ununited fracture of the distal ulna, and osteopenia.  

The veteran underwent carpal tunnel release, right in 
November 1997.  He tolerated the procedure well and without 
complications.  

The veteran was accorded a VA joints examination in December 
1997.  The right elbow was able to flex to 90 degrees and 
extend to 0 degrees.  Internal and external rotation on the 
right elbow performed to 90 degrees.  The wrist revealed 
dorsiflexion to 45 degrees and palmar flexion was to 0 
degrees.  

The wrist revealed dullness to sensation across the entire 
right arm most pronounced in the distribution of the median 
nerve mainly of the thumb, right index finger, right middle 
finger, and radial half of the ring finger.  The tip of the 
thumb approximated to the tips of the fingers with moderate 
degree of difficulty, however, the tips of the fingers to the 
transverse palmar crease lacked 3/4 in length.  Abduction of 
the fingers performed with 2/5 muscle strength and grip was 
2/5.  The diagnoses were peripheral neuropathy; bilateral 
carpal tunnel disease; stenosis of the antecubital tunnel on 
the right with entrapment of the right ulnar nerve; advanced 
degenerative joint disease of multiple joints, most severe in 
the right elbow, and right wrist; and old ununited fracture 
of the right ulna with limited range of motion of the right 
elbow and right wrist.  

The veteran was accorded a VA peripheral nerves examination 
in December 1997.  Cranial nerves were normal and motor exam 
was normal except for the right arm.  There was 4/5 strength 
in the biceps and triceps, 3/5 strength in wrist extensors 
and flexors and 3/5 strength in the small muscles of the 
right hand.  Extensive atrophy was seen throughout the right 
forearm and hand.  Sensory exam was decreased to all 
modalities in the right hand in a very significant manner.  
Deep tendon reflexes were all +2.  There was no 
brachioradialis on the right side.  He had full passive and 
active range of motion.  There was no pain on motion.  The 
diagnosis was ulnar and median neuropathy due to multiple 
injuries to the right arm.  

VA treatment records dated in January 1998 show that the 
veteran was seen with complaints of general numbness to his 
volar palm area, general tingling feeling at night.  

In a February 1998 rating decision, RO granted service 
connection for ulnar and median neuropathy, residuals of 
right ulna injury and assigned a 30 percent evaluation, 
effective from April 25, 1995.

VA electromyograph and nerve conduction studies conducted in 
July 1999 revealed electrodiagnostic evidence of severe 
bilateral median nerve entrapment neuropathy at wrist, 
consistent with carpal tunnel syndrome and mild ulnar sensory 
neuropathy. 

The veteran was accorded a VA joints examination in April 
2000.  He complained of continued swelling and pain in the 
right wrist associated with limited range of motion, 
weakness, and loss of endurance.  He experienced considerable 
amount of difficulty with the activities of daily living.  He 
wore a brace on the right wrist.  The wrist was moderately 
diffusely tender.  There was no evidence of soft tissue 
swelling or joint effusion.  The ligamentous structures 
appeared to be intact.  Range of motion was dorsiflexion was 
to 45 degrees, lacking 30 degrees and flexion was to 10 
degrees, lacking 70 degrees of full flexion.  Radial 
deviation was to 20 degrees, lacking 20 degrees for full 
radial deviation and ulnar deviation was to 10 degrees, 
lacking 30 degrees of full range.  The movements were 
performed relatively pain-free, but due to structural changes 
within the right wrist.  Appellant had 50 percent loss of 
endurance and considerable amount of fatigue and weakness.  
Range of motion strength was 3/5.  The diagnoses were 
residual effects of multiple fractures of the right wrist; 
healed fracture distal right radius; nonunion fracture distal 
right ulna; and posttraumatic degenerative joint disease of 
the right radial carpal joint. 

The veteran was accorded a VA neurological examination in 
April 2000.  It was noted that he had both median and ulnar 
nerve damage.  The right hand had marked atrophy of the 
thenar, hypothenar eminence.  He was not able to fully extend 
the hand.  He was able to flex only to 10 degrees.  He had 
marked weakness for the fingers in both flexion and 
extension.  His thumb was weak in flexion, extension, 
abduction, and adduction.  His right hand could only barely 
manipulate objects.  He was unable to pick up a full cup of 
water.  There were marked bony abnormalities of the wrist and 
the first metacarpal phalangeal joint.  He had marked loss of 
sensation in both hands.  The impression was marked severe 
nerve damage to both hands rendering both hands useless.  
Appellant recounted a very difficult winter where he was 
unable to care for himself and had no assistance.  The 
examiner stated that appellant was profoundly disabled due to 
his bilateral hand problems.  

The veteran was accorded a VA joints examination in February 
2003.  He complained of numbness involving the thumb, index, 
and middle finger.  He had difficulty fastening buttons.  
There was arthritic deformity of the right wrist.  He had 
extreme limitation of motion in range of motion with 
increased pain with any motion.  His wrist flexion was to 0 
degrees, extension was only available to 5 degrees.  There 
was 0 degrees of ulnar deviation and 5 degrees of radial 
deviation.  He was in severe pain with all movement.  Tinel's 
movement was positive.  He had decreased sensation over the 
thumb, index, and middle finger to pinprick.  The strength of 
his intrinsic was graded at 3+/5 and grip strength was 3+/5.  
Abductor pollicis brevis muscle strength was graded at 3/5.  
His opposition of the thumb to the little finger was 3/-5.  
The diagnoses were severe degenerative changes right hand and 
median neuropathy consistent with carpal tunnel.  

The veteran was accorded a VA neurological examination in 
February 2003.  He complained of right upper extremity 
weakness, numbness, and tingling.  He was unable to grip with 
his right upper extremity.  He had very poor dexterity.  He 
experienced constant numbness and burning with no alleviating 
factors.  Examination revealed marked bony deformity of the 
wrist and at first metacarpophalangeal joint.  He had marked 
atrophy of the thenar eminence.  He had moderate atrophy of 
the hypothenar eminence.  He had marked weakness in the 
flexor pollicis longus and the finger flexors.  There was 
marked weakness of the abductor pollicis, first dorsal 
interosseus, and flexor digit minimi.  Sensory showed 
decreased pinprick and light touch in all the right fingers 
compared to the left and more so in digits one, two, and 
three on the right.  With repetitive gripping, he showed 
marked fatigability.  The diagnosis was ulnar and median 
nerve neuropathy.  

II.  Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited. 
38 C.F.R. § 4.14. (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Pursuant to Diagnostic Code 5211, evidence of impairment of 
the ulna, with nonunion in lower half warrants a 20 percent 
evaluation.  Evidence of nonunion in upper half of the ulna 
of the major upper extremity with false movement and without 
loss of bone substance or deformity warrants a 30 percent 
evaluation.  Nonunion in the upper half of the ulna with 
false movement, with loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity warrants a 40 percent 
evaluation.  

Pursuant to Diagnostic Code 8516, a 30 percent evaluation is 
appropriate when there is moderate incomplete paralysis of 
the ulnar nerve of the major extremity. A 40 percent is 
appropriate when there is severe incomplete paralysis of the 
ulnar nerve of the major extremity. The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.

When there is complete paralysis of the ulnar nerve of the 
major extremity, which is indicated when there is "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
right and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened, 
the maximum 60 percent evaluation is appropriate.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2003).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2003).

III.  Entitlement to a rating in excess of 30 percent for 
residuals, 
fracture, right ulna with traumatic arthritis, major

The veteran's service-connected right wrist disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5211, for impairment of the ulna. 

Regarding the veteran's claim for an evaluation in excess of 
30 percent, the most recent evidence shows that the ulna was 
extremely limited, that grip strength was decreased; and that 
the veteran felt a significant amount of pain, with 
movements.  Range of motion was limited and accompanied by 
definite pain.  Post-traumatic degenerative changes also were 
noted.  Notwithstanding these findings, however, the record 
does not evidence criteria under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5211, 5212, or 5213, which would warrant an 
evaluation in excess of 30 percent.  The record does not show 
evidence of nonunion in the upper half of the ulna with false 
movement, with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity; or of nonunion in the lower half 
of the radius, with false movement and with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.  
The recent evidence of record also shows that the right hand 
was not fixed in supination or hyper-pronation.  Thus, the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Codes 5211, 5212, 
or 5213. 38 C.F.R. § 4.71a, Diagnostic Code 5211, 5212, 5213.

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215 (2003).  However, the highest schedular rating 
under this diagnostic code is 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Consequently, a disability evaluation 
favorable to the veteran is not possible under Diagnostic 
Code 5215.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the wrist.  There is no evidence of nonunion of 
the radius and ulna with flail false joint.  Consequently, 38 
C.F.R. § 4.71a, Diagnostic Code 5210 (2003) is not for 
application.  There is no evidence of ankylosis of the right 
wrist joint.  Consequently, a higher disability evaluation is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003).

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's right wrist 
disability.  The Board has also considered the current 
clinical manifestations of this disability and their effect 
on the veteran's earning capacity, as well as the effects 
upon his ordinary activity for the respective time periods 
under consideration.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

The veteran's right wrist disability has been shown to 
presently manifest neurologic impairment.  As this involves 
distinct symptomatology, it may be rated separately, under 38 
C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of the 
ulnar nerve.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
See below.

IV.  Entitlement to an initial rating is excess of 30 percent
for ulnar and median neuropathy

The RO has assigned a 30 percent disability evaluation for 
the veteran's ulnar and median neuropathy, residuals of right 
(major) ulna injury under Diagnostic Code 8516, based upon 
moderate incomplete paralysis of the major ulnar nerve.  The 
veteran has asserted that a higher rating should be assigned.

The record reveals that the veteran is right hand dominant 
which is the hand to which he sustained the service-connected 
injury.  As indicated above, a 30 percent evaluation is 
warranted for moderate incomplete paralysis of the ulnar 
nerve of the major upper extremity.  A 40 percent evaluation 
is warranted for severe incomplete paralysis of the ulnar 
nerve of the major upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8516, 8616, 8716 (2003).  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.

In order for the veteran to warrant a disability evaluation 
greater than the assigned 30 percent, the evidence must 
demonstrate severe incomplete paralysis or complete paralysis 
of the ulnar nerve indicated by a "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of right and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.

The Board is of the opinion that the evidentiary records, for 
the most part the VA examinations on file, reflect a level of 
disablement of the right upper extremity, which more closely 
approximates the level of impairment contemplated in the 
maximum 60 percent evaluation for complete paralysis of the 
major ulnar nerve.  VA examiners have elaborated upper 
extremity findings that more than pass significant impairment 
of the right hand.  The April 2000 examiner stated that 
marked severe nerve damage rendered the right hand useless.  
Appellant was profoundly disabled due to his right hand 
problems.  Arthritic deformity of the right wrist was noted 
on several examination reports.  Clinical findings compatible 
with "griffin claw" deformity or disablement have clearly 
been recorded.

The April 2000 and February 2003 VA examination reports 
depict a profound impairment of the right hand reflective of 
functional loss due to numbness, weakness, fatigability, lack 
of endurance as well as atrophy of the thenar and hypothenar 
eminences, the overall debilitation of which is compatible 
with a severely limited usage.  The Board's application of 
the criteria under 38 C.F.R. §§ 4.40, 4.45 to the veteran's 
right hand disability is certainly appropriate and warranted.  
With application thereof, in view of the evidentiary record, 
the Board finds that the record does in fact support a grant 
of the maximum 60 percent evaluation for the right hand 
disability with application of all pertinent governing 
criteria.

As the Board has determined that an initial evaluation of 60 
percent for the veteran's ulnar and median neuropathy, 
residuals of right (major) ulna injury is warranted, the 
increase is to be made effective as of the date of the grant 
of service connection, April 25, 1995, with no need for 
"staged" ratings.  See Fenderson, supra.

Although the veteran's right wrist disability is such that he 
is significantly disabled, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2003).  The current 
evidence of record does not demonstrate that this disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R § 3.321.  It 
is undisputed that his right wrist disability would have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Moreover, appellant is currently retired.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. §§ 
3.321, 4.16(b) (2003).

ORDER

Entitlement to a rating in excess of 30 percent for 
residuals, fracture, right ulna with traumatic arthritis, 
major is denied.  

Entitlement to an initial rating of 60 percent for ulnar and 
median neuropathy, residuals of right ulna injury is granted, 
subject to governing criteria applicable to the payment of 
monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


